IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : NO. 312
                                         :
REAPPOINTMENT TO THE                     : DISCIPLINARY BOARD APPOINTMENT
DISCIPLINARY BOARD OF                    : DOCKET
PENNSYLVANIA                             :


                                       ORDER


PER CURIAM


         AND NOW, this 17th day of February, 2021, Dion G. Rassias, Esquire,

Philadelphia, is hereby reappointed as a member of the Disciplinary Board of

Pennsylvania for a term of three years, commencing April 1, 2021.